Citation Nr: 1210470	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-38 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus or service-connected mood disorder, to include medications prescribed for treatment.

3.  Entitlement to an initial rating in excess of 10 percent for a psychiatric disability.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to July 1949, September 1950 to May 1962, and May 1965 to August 1974.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection and assigned an initial 10 percent rating for a mood disorder and denied service connection for erectile dysfunction; and from a September 2008 rating decision of the RO in St. Petersburg, Florida that denied service connection for prostate cancer.  Jurisdiction of these matters is with the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

The Veteran claims a relationship between his prostate cancer and exposure to herbicides during his military service in Korea.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The Department of Defense has indicated that herbicides were used in Korea from April 1968 to July 1969.  VHA Directive 2000-027 (September 5, 2000).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  76 Fed. Reg. 4245 (Jan. 25, 2011); 38 C.F.R. § 3.307(a)(6)(iv).

The diseases for presumptive service connection based on exposure to herbicides are chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

The Veteran has indicated that he was in Korea near the 38th parallel, North of Seoul and that he was assigned to the 24th Medical Battery/24th Infantry Division. He contends that while in Korea he was required to spray pesticides on a daily basis.  However, the Veteran's personnel records are not associated with the claims file, only his service treatment records, and they do not show whether he was in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  Nor, is their evidence showing the Veteran's military occupational specialty while in Korea or the dates that the Veteran was in Korea.  The Veteran's service separation from for his period of service from May 1968 to April 1973 shows that his MOS was dental specialist.  The Board finds that remand is required so that the record can be developed to determine if the Veteran may be presumed to have been exposed to herbicides during his service in Korea and whether his MOS while in Korea included duties in which he was required to spray pesticides.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

With regard to the claim for a higher initial rating for a mood disorder, the Veteran asserts that his symptoms are more severe than the current 10 percent disability rating.  The record shows that the Veteran has received intermittent private counseling from M. Gusack, MA., in the past year, to include most recently in July 2010, after the last VA examination.  Findings in a July 2010 letter from M. Gusack, MA indicated that the Veteran's symptoms are of greater severity than reflected in the July 2010 VA examination report.  Therefore, to ensure that the record contains evidence of the current severity of the Veteran's service-connected mood disorder, the Board finds that an additional examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran contends that his PTSD and mood disorder should be rated separately.  The Board notes that there is no prohibition against a Veteran being service-connected for more than one psychiatric disability.  The same same manifestations cannot be rated under different diagnoses.  38 C.F.R. § 4.14 (2011).  However, the Veteran's initial service connection claim encompassed all of his currently diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of the fact that the Veteran was granted service connection for a mood disorder, and both a mood disorder and PTSD are rated according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440), the Board finds that a single disability rating that encompasses all the overlapping symptoms of his mood disorder and other acquired psychiatric disorders is warranted after completion of the VA examination requested.  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994); 38 C.F.R. §§ 4.125, 4.130 (2011); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

With regard to the claim for service connection for erectile dysfunction, the Veteran asserts that his problem with erectile dysfunction began in the military, which at that time was diagnosed as impotence.  The Veteran has submitted literature indicating that psychiatric disorders and medications can be a cause for erectile dysfunction.  While a June 2008 VA examiner opined that the Veteran's erectile dysfunction was less likely than not a result of his service-connected diabetes, that examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  See 38 C.F.R. § 3.310(b) (2011).  In addition, that examiner did not opine as to any relationship between the Veteran's erectile dysfunction and service-connected mood disorder or any medications that the Veteran takes for service-connected disabilities.  Therefore, an additional VA examination is needed to resolve this matter.  

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  The claims file currently includes outpatient treatment records from the Eglin VA Community Based Outpatient Clinic (CBOC), dated through March 2010.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board also notes that in the July 2010 private medical record from M. Gusack, MA, that physician noted that the Veteran's psychiatric symptoms interfered with his past work performance.  In addition, the physician indicated that the Veteran was seen for counseling on an intermittent basis over the previous year.  However, no treatment records from M. Gusack, MA are associated with the claims file.  In addition, in correspondence received from the Veteran in September 2010, he indicated he would be forwarding a psychiatric evaluation from Dr. Diana Melazzo; however, no report has been received.  

The July 2010 letter from M. Gusack, MA, indicates that the Veteran's psychiatric symptoms interfered with his work performance.  The Veteran asserted during a July 2010 VA mental disorder examination that he retired in 1993 because "it was getting to be too much for me," indicating that he stopped working due to his psychiatric symptoms.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board. 

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for a higher initial rating for mood disorder and entitlement to service connection for prostate cancer and erectile dysfunction.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.   Take appropriate action to determine whether the Veteran served in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  76 Fed. Reg. 4245 (Jan. 25, 2011).  If necessary, further information should be sought from the service department to determine whether the Veteran served in a qualifying unit.  In addition, obtain the Veteran's service personnel records and determine whether his MOS while stationed in Korea included duties that required him to spray pesticides. 

2.  Obtain from the Eglin VA CBOC all outstanding medical records from March 2010 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  Specifically request that the Veteran submit authorization for VA to obtain all medical records from M. Gusack, MA, and Dr. Diana Melazzo. 

4.  Thereafter, arrange for the Veteran to undergo a VA examination, by a psychiatrist, at a VA medical facility.  The entire claims file must be provided to the psychiatrist designated to examine the Veteran, and the examination report should show consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail.  The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected psychiatric disorder.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected psychiatric disorder.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected mood disorder.   The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

5.  Then, schedule the Veteran for an appropriate VA examination to determine the etiology of his erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused by, or aggravated by, his service-connected diabetes mellitus, psychiatric disorder, or any medications used to treat those conditions, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

